Appeal by the self-insured employer from decisions of the Workmen’s Compensation Board, filed March 15, 1971 and October 5, 1971. The issues upon this appeal are whether or not the contacts with New York State of the decedent’s employment at a fixed location in Mississippi as found by the board were sufficient in nature to permit New York jurisdiction of this workmen’s compensation death claim (see Matter of Nashko v. Standard Water Proofing Co., 4 N Y 2d 199; cf. Matter of Cameron v. Ellis Constr. Co., 252 N. Y. 394; Matter of Rutledge v. Kelly & Miller Bros. Circus, 18 N Y 2d 464); and further, whether or not the contacts as found by the board are supported by substantial evidence in the record. The Workmen’s Compensation Board found as follows: “The deceased was a New York resident at the time of hiring which occurred in New York. He lived temporarily in Mississippi with his wife and children in a rented trailer some distance from the construction site. The decedent was returned to New York for burial and his family returned to live in New York. The employer had a permanent primary office in New York where financial operations were conducted and assets controlled establishing that a base of operations was in New York. Decedent was paid according to the union wage scale prevailing in New York and he received payment from the employer for his transportation expenses from New York to Mississippi where both the work performed and payrolls were subject to supervision by the New York office. The Board finds there are sufficient significant contacts with this state and that the employment of record was closely related to New York as to make it subject to the New York State Workmen’s Compensation Law.” The existence of contacts with New York State in regard to jurisdiction was considered by this court in a prior appeal of this claim (Matter of Rappa v. Malan Constr. Co. of Koppers Co., 33 A D 2d 846). The record contains substantial evidence to support the findings of the board. Decisions affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Sweeney, Simons and Reynolds, JJ., concur.